Title: To Thomas Jefferson from John Syme, 27 January 1781
From: Syme, John
To: Jefferson, Thomas



Sir
New Castle 27th Jany 1781.

Having Several Matters to lay before your Excellency, I fully intended to Have Waited on You Yesterday; My indisposition prevents me, and I Know not Certainly when I can go Out.
Reflecting on the Business of Moving the Stores and from a thorough Conviction of being Right, as to Not Water bearing them, I wrote the Inclos’d Letter to Mr. Claiborne; He being on a Jorney, I immediatly Communicated the Same Sentiments to Mr. Watkins; You Have His Answer, by which you Will find it is Necessary, to Confirm what I Have Done, under Considerable Expence. I mean not this to Save Myself Trouble; If it is Desired, I will finish Here, and then proceed to the Same at Cumberland. The Prices of Waggonage and Freight &c. I am at a loss precisely to Ascertain, but Most Surely, the Removal of every bble Corn, Will be upwards of One Hundred Pounds, Under the present Plan, from Cumberland to Richmond. The large guns, More than four Hundred to this Place; How much from Hence to Your Town, or WestHam Can’t Say; But Nearly Double what it Would be on my Plan which would loose me storage but Effect it Sooner, by far, than to bring them up this River. My Only Meaning is to transact these things with Propriety.
In consequence of your Message, by Mr. Granville Smith I sent You Sundry Expresses, which Hope Have been with You ‘ere this, and Could Have furnish More but My Militia Were mostly Out. I Have Received a letter from Genl. Nelson to forward (as I understand it) One Half of the Men of this County to Him. Pray was not the Idea of Your Board only a fourth to remain in Service? I suppose the Same as to the Baron.
I can Scarcely set up, to Write, which Hope will Apologize for this Scrawl. I Have the Honor to be, Sir, Your Mo: Obedt. Servt,

J Syme

 